Hodges, J.
Sullivan obtained a judgment against Glawson and had summons of garnishment issued thereon, directed to Roberts Brothers, who answered that at the time of service they had $372.15 in their possession. Afterwards Roberts Brothers re*610ceived fruits of the value of $5,512.48, shipped by Glawson. With reference to the assets received after service, the answer set up that the fruits bought from Glawson were shipped in accordance with an agreement between Glawson and the Commercial City Bank, and the fruit was to be paid for by Roberts Brothers to R. E. McNulty for the Commercial City Bank, and that the garnishees had carried out this agreement and paid all of said money to McNulty, in accordance with the agreement with Glawson. The bank claimed the fund and also traversed the answer of the garnishees. On the trial the bank offered to amend its plea and traverse by setting up the amount of indebtedness due by Glawson to the bank for advances and supplies, also the fforeclosure of a mortgage of Glawson in favor of the bank, and claiming a lien upon the fund, superior to that of Sullivan, and contended that the fund was not subject to garnishment. The amendment was stricken on demurrer, and exceptions pendente lite were filed. The jury found in favor of Sullivan. The bank moved for a new trial, which was denied, and it excepted.
The rulings stated above in' the headnotes dispose of the exceptions presented by the record, and it is not necessary to elaborate them. Judgment affirmed.